U.S. Department of Justice
Federal Bureau of Prisons
PROGRAM STATEMENT
OPI:
CPD/CSB
NUMBER:
5576.06
DATE:
September 5, 2018
EFFECTIVE DATE: October 31, 2018

Oleoresin Capsicum (OC) Aerosol Spray
/s/
Approved: Hugh J. Hurwitz
Acting Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE
To authorize and regulate the use of the oleoresin capsicum (OC) aerosol dispenser (pepper
spray) by trained institution staff.
Consistent with the Program Statement Use of Force and Application of Restraints, OC
aerosol spray may be used to incapacitate or disable disruptive, assaultive, or armed inmates
or others posing a threat to the safety of others, or to institution security and good order. If the
OC aerosol spray is not effective, other alternative munitions should be considered.
The OC aerosol dispenser is the 3-4 oz. canister with full cone spray. Under ideal
circumstances, the full cone spray has an effective range of 10 to 12 feet.
Note: The Program Statement Correctional Services Manual indicates that OC aerosol
dispensers should not be used at a range closer than four feet.
The OC aerosol dispenser is designed primarily for immediate use of force in situations where
there is a serious threat to the safety of staff, inmates, or others; to prevent serious property
damage; and to ensure institution security and good order.
This policy is based upon the Eric Williams Correctional Officer Protection Act of 2015,
which amends United States Code Title 18 to authorize the Director of the Bureau of Prisons
to issue Oleoresin Capsicum spray to officers and employees of the Bureau of Prisons. It is
also consistent with the Department of Justice’s Policy Statement on the Use of Less-ThanLethal Devices, which authorizes Department of Justice (DOJ) officers to use less-than-lethal

devices authorized by their component. DOJ policy is that DOJ officers are authorized to use
less-than-lethal devices only in those situations where reasonable force, based on the totality of
the circumstances at the time of the incident, is necessary to protect any person from physical
harm. The policy also states that DOJ officers are not authorized to use less-than-lethal
devices if voice commands or physical control achieves the law enforcement objective.
Additionally, DOJ officers are prohibited from using less-than-lethal devices to punish, harass,
or abuse any person.
a. Summary of Changes
Policy Rescinded
P5576.04
Oleoresin Capsicum (OC) Aerosol Spray (2/6/2017)
■ Staff at Low Security institutions are now required to carry OC.
■ Emergency Preparedness Officers are authorized to train staff in the use of OC.
b. Program Objectives
■ The OC aerosol spray will be used to protect staff, inmate(s), and others from an
inmate(s) or visitor(s) posing a threat and when other methods of control are not effective.
■ An OC aerosol dispenser will only be issued to trained staff.
■ Detailed reporting and documentation (i.e., EMS 583/586) will be maintained when an
OC aerosol spray dispenser is used.
■ Staff will comply with the Eric Williams Correctional Officer Protection Act of 2015
and the Department of Justice’s Policy Statement on the Use of Less-Than-Lethal Devices.
c. Institution Supplement. None required. Should local facilities make any changes outside the
required changes in the national policy or establish any additional local procedures to implement
the national policy, the local Union may invoke to negotiate procedures or appropriate
arrangements.
d. Pretrial/Holdover Procedures. Procedures in this Program Statement also apply to
pretrial and holdover inmates.
2. AUTHORIZATION FOR THE ISSUANCE OF OC AEROSOL SPRAY
The Director of the Bureau of Prisons has authorized employees working at the following
security level institutions to carry oleoresin capsicum while on duty:
■ Administrative Facilities.
P5576.06

9/5/2018

2

■ High Security Institutions.
■ Medium Security Institutions.
■ Low Security Institutions
Officers and employees at Minimum Security level facilities are not authorized to carry OC.
Institutions that have more than one security level on their immediate environs will only issue
OC to the authorized institution staff.
Staff will be required to carry an OC aerosol dispenser within the secure confines of the
institution in the performance of their duties and in accordance with the Program Statement Use
of Force and Application of Restraints. Staff must complete appropriate training prior to
being authorized to carry an OC aerosol spray dispenser.
Reasonable accommodations will be made for any employee with a qualified temporary disability.
These employees should be temporarily reassigned to a non-OC spray post/position/location.
Additional consideration for accommodations may be requested on a case-by-case basis.
3. DOCUMENTATION − POST ORDERS
Post Orders must include specific instructions regarding the use of the OC aerosol spray
dispenser. The instructions will be consistent with the Program Statement Use of Force
and Application of Restraints.
4. USING THE OC AEROSOL SPRAY DISPENSER
It is the policy of the Bureau of Prisons that the preferred method of resolution is through
verbal intervention. However, the safety of staff, inmate(s), or others in any dangerous
encounter is paramount and may require the use of OC aerosol spray.
The OC aerosol spray is a less-than-lethal inflammatory agent derived from a pepper
biodegradable resin. As an inflammatory agent, it causes a burning sensation on the skin;
tearing and closing of the eyes; and swelling of the mucus membranes. The OC aerosol
dispenser authorized by the Bureau of Prisons is the 3-4 oz. full cone spray pattern. Wind speed
and direction greatly affects the accuracy and range of the aerosol dispenser. Under ideal
conditions, the full cone spray has an effective range of 10 to 12 feet.
Prior to any OC aerosol spray being used, staff must attempt verbal intervention to defuse the
situation when feasible. Good communication skills can frequently eliminate the need for an
elevated response. The Bureau of Prisons authorizes staff to use force only as a last alternative
after all other reasonable efforts to resolve a situation have failed. When authorized, staff must
use only that amount of force necessary to gain control of the inmate; to protect and ensure the
P5576.06

9/5/2018

3

safety of inmates, staff, and others; to prevent serious property damage; and to ensure
institution security and good order.
STEPS TO FOLLOW WHEN USING OC AEROSOL SPRAY
1. OC aerosol sprays must be carried in an approved holder (leather/nylon belt loop holster
specifically designed to hold OC aerosol dispenser) on your person at all times. The nozzle
should be facing the body.
2. Fingers of the drawing hand should be extended and firmly gripping the aerosol dispenser.
3. Staff should assume an appropriate defensive stance and continue with verbal commands.
4. Place thumb on the actuator.
5. Spray the facial area, with the primary target being the eyes, and delivering one 2-second
burst while holding the dispenser in an upright position. Once the OC aerosol spray has been
dispensed, staff should step back to avoid being contaminated by the spray and maintain
direct supervision of the person(s).
6. Allow the OC aerosol spray to work while providing verbal commands to the person (e.g.,
lie face down with arms spread).
7. Evaluate the response of the person(s). If the person(s) does not submit to restraints and/or
comply with staff orders within 15 seconds, a second 2-second burst is authorized. After a
second assessment, or if the person(s) has not complied with staff commands, alternative
methods to control the situation may be pursued.
8. Decontamination procedures include fresh air and water rinsing. As soon as possible, the
person shall be allowed to wash all areas affected by the agent with soap and water, or assisted
by staff as necessary. Normally, this is completed before the medical assessment.
(Decontamination of inmates will be conducted separately from other affected individuals.)
9. Once the OC aerosol spray is used and the person(s) is in restraints, a medical assessment to
determine the extent of any injuries sustained will be performed. Health Services staff will
be notified immediately.
10. When an immediate use of force is necessary (e.g., when behavior constitutes an immediate,
serious threat to the inmate, staff, others, property, or to institution security and good order),
staff are obligated to obtain a camera and begin recording as soon as feasible. As soon as
control of the situation has been obtained, staff must record information on injuries;
circumstances that required the need for immediate use of force; and identifications of the
inmates, staff, and others involved. (See the Program Statement Use of Force and
Application of Restraints.)
For posts that require 24-hour staffing, the outgoing staff member must turn over the OC
aerosol dispenser to the oncoming staff member for the post. Non-24-hour posts must pick up

P5576.06

9/5/2018

4

and secure OC dispensers at a secure storage location (normally the Control Center) during
their hours of work.
5. REPORTING
All reporting (i.e., EMS 583 and 586) and documentation (memoranda, video recording, etc.)
will follow the specific procedures in the Program Statement Use of Force and Application
of Restraints.
6. TRAINING
The only staff authorized to carry OC aerosol spray are those who have received specialized
training.
Selected instructors will train staff assigned to carry OC. Approved instructors include the
Captain, Lieutenants, Emergency Preparedness Officers, and the Security Officer from each
institution. These instructors will undergo the Training for Trainers program conducted by staff
from the Correctional Programs Division, Correctional Services Branch, Central Office.
a. Training Content. Staff must be thoroughly trained in the use, reporting, and policies
governing the arresting and detaining of non-inmates and use of force and application of
restraints. Inert OC dispensers are authorized for use during the training process.
Training should emphasize that OC aerosol spray may be used to reduce acts of violence by
inmates against themselves, other inmates, visitors, and staff; and by visitors against themselves,
inmates, other visitors, and staff; and after verbal intervention has been attempted.
b. Training Frequency. Trained instructors will ensure staff receive an initial training course,
and annually thereafter. All training will be documented. Inert training sprays are authorized
during training.
c. Documentation. The Captain and the Human Resource Manager will maintain documentation
and a list of those staff authorized in the use of the OC aerosol spray. Copies of the list are to be
maintained in the Armory, Control Center, and Lieutenant’s Office.
7. AGENCY ACA ACCREDITATION PROVISIONS
■ American Correctional Association Standards for Adult Correctional Institutions, 4th Edition:
4-4090, 4-4092, 4-4173, 4-4199, 4-4200, 4-4201, 4-4202, 4-4203, and 4-4206.

P5576.06

9/5/2018

5

■ American Correctional Association Performance Based Standards for Adult Local Detention
Facilities, 4th Edition: 4-ALDF-2B-0l, 4-ALDF-2B-04, 4-ALDF-2B-05, 4-ALDF-2B-06 4ALDF-2B-07, 4-ALDF-7B-15, 4-ALDF-7B-16.
■ American Correctional Association Standards for Administration of Correctional Agencies,
2nd Edition: 2-C0-2A-01, 2-CO-3A-01.
■ American Correctional Association Standards for Correctional Training Academies: None.
REFERENCES
Program Statements
P5500.15
Correctional Services Manual (1/2/2018)
P5500.14
Correctional Services Procedures Manual (8/1/16)
P5566.06
Use of Force and Application of Restraints (8/29/2014)
Department of Justice Policy Statement on the Use of Less-Than-Lethal Devices, Eric Williams
Correctional Officer Protection Act of 2015
Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) system on Sallyport.

P5576.06

9/5/2018

6

